DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/17/2021 has been entered.
Response to Arguments
Applicant's arguments filed 06/17/2021 have been fully considered but they are not persuasive. Regarding the claims 1, the applicant argues the rejection under 35 U.S.C 102(a)(1) is improper over Tomioka US 2019/0051858 because Tomioka fails to teach or suggest “wherein the adhesive contacts at least a portion of the top surface of the display panel in the pad portion”. Regarding the claims 13, the applicant argues the rejection under 35 U.S.C 103 is improper over Tomioka US 2019/0051858 in view of Kim US 2016/0174304 fails to teach or suggest “bending the bendable region of the display panel while upper and lower surfaces of the display panel located in the bendable region is exposed”. The Examiner respectfully disagrees. 
Regarding applicant’s argument of claim 1, Tomioka does disclose “the adhesive contacts at least a portion of the top surface of the display panel in the pad portion” (see fig.24 and para.36 discloses “The display panel PNL comprises an insulating substrate 10, a film FL, a support substrate SP, a protective member PT and the like”, so that PT is part of the display panel, Thus, the adhesive contacts at least a portion of the top surface of the display panel as shown in at least fig.24).

Therefore, The Examiner maintains the rejection. 
Also, Applicant’s arguments with respect to claim 13 have been considered, but are not persuasive. The new ground of rejection cites Kishimoto US 2018/0047938 as teaching the amended claim limitations in claim 13.

Claim Objections
Claims 21 and 22 objected to because of the following informalities:  
Claim 21, the phase “sensing structure” should be “the sensing structure”, the phase “first film” should be “the first film”; and
Claim 22, line 5, the phase “sensing structure” should be “the sensing structure”, the phase “first film” should be “the first film”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomioka US 2019/0051858.
Regarding claim 1, Tomioka discloses a display device, in figs.1-26, comprising: 
a display panel (PNL) having a display region (AR1), a pad region (AR2), and a bendable region (AR3(BA)) between the display region and the pad region (see at least figs.3-4 and 24); 
a protective member (CM) on the display region and the bendable region of the display panel (see at least fig.24); and 
an adhesive (REO and REI, para.78,79 and 90) disposed in the bendable region in contact with a top surface of the display panel and a bottom surface of the protective member (see at least fig.24),
wherein the adhesive contacts at least a portion of the top surface of the display panel in the pad portion (see fig.24 and para.36 discloses “The display panel PNL comprises an insulating substrate 10, a film FL, a support substrate SP, a protective member PT and the like”, so that PT is part of the display panel, Thus, the adhesive contacts at least a portion of the top surface of the display panel as shown in at least fig.24).
Regarding claim 2, Tomioka discloses the pad region is at a bottom surface of the display panel when the bendable region is bent (see at least fig.24). 
Regarding claim 3, Tomioka discloses the display region comprises a portion overlapping the pad region (see at least fig.24).
Regarding claim 6, Tomioka discloses the protective member comprises a cover window (CM, para.76) having a protrusion extending from an outer periphery of the display panel in the display region (see at least fig.24). 
Regarding claim 7, Tomioka discloses the adhesive contacts opposing side surfaces of the display panel and a bottom surface of the protrusion of the cover window (see at least figs.24 and 15-20, para.78). 
Regarding claim 8, Tomioka discloses a lower protective film (SP1 and SP2) disposed on a bottom surface of the display panel (see at least fig.24). 
Regarding claim 9, Tomioka discloses the lower protective film exposes the bottom surface of the display panel located in the bendable region (see at least fig.24).
Regarding claim 10, Tomioka discloses the lower protective film comprises: a first film (SP1) disposed on the bottom surface of the display panel in the display region; and a second film (SP2) disposed on the bottom surface of the display panel in the pad region and contacting the first film on the bottom surface of the display panel (see at least fig.24 the second film indirectly contacting the first film through layers 51,50 and 52 to bond together). 
Regarding claim 11, Tomioka discloses the adhesive is disposed in a space (see fig.24) defined by the bottom surface of the display panel in the bendable region and side surfaces of the first and second films adjacent to the bendable region (see at least fig.24). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka US 2019/0051858 as applied to claim 1 above, and further in view of Kim US 2016/0174304.
Regarding claims 4 and 5, Tomioka discloses a polarizing structure (PL) disposed in the display region on the display panel (see at least fig.24); and a sensing structure (a touch-panel film, para.78), the adhesive comprises an adhesive member (para.78,79 and 90) contacting a side surface of the polarizing structure (PL), the side surface being adjacent to the bendable region (see at least fig.24).
Tomioka does not explicitly disclose the sensing structure disposed between the polarizing structure and the protective member, the adhesive contacting a side surface of the sensing structure, both of the side surfaces being adjacent to the bendable region.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sensing structure disposed between the polarizing structure and the protective member and both of the side surfaces being adjacent to the bendable region and both of the side surfaces are aligned with each other as taught by Kim in the display device of Tomioka in order to have the sensing structure disposed between the polarizing structure and the protective member, the adhesive contacting a side surface of the sensing structure, both of the side surfaces being adjacent to the bendable region because the adhesive member REO of Tomioka covering the entire area/space between CM and the bendable region of the display panel for the purpose of sensing touch input from a user and protecting the side surfaces of the polarizing structure and the sensing structure.

Claims 13-18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka US 2019/0051858 in view of Kim US 2016/0174304 and Kishimoto US 2018/0047938.
Regarding claim 13, Tomioka discloses a method of manufacturing a display device, in figs.1-26, the method comprising the steps of: 

forming a polarizing structure (PL) in the display region on the display panel; providing a protective member (CM); 
forming the protective member on the polarizing structure (see at least fig.24); 
bending the bendable region of the display panel ((see at least figs.24 and 5); and forming an adhesive member (REO and REI, para.78,79 and 90) in contact with a top surface of the display panel and the bottom surface of the protective member in the bendable region (see at least figs.24 and 8). 
Tomioka does not explicitly discloses forming a sensing structure on a bottom surface of the protective member; forming the protective member with the sensing structure on the polarizing structure, and bending the bendable region of the display panel while upper and lower surfaces of the display panel located in the bendable region is exposed.
Kim discloses a method of manufacturing a display device, in at least fig.4, forming a sensing structure (112)(para.85, Electrodes for sensing touch input from a user may be formed on an interior surface of a cover layer 114) on a bottom surface (interior surface, para.85) of the protective member (114); forming the protective member with the sensing structure on the polarizing structure (110) for the purpose of forming a protective member with a sensing structure can sensing touch input from a user (para.85).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have forming a sensing structure on a bottom surface of the protective member; forming the protective member with the sensing structure on the polarizing structure, and bending the bendable region of the display panel while upper and lower surfaces of the display panel located in the bendable region is exposed as taught by Kim and Kishimoto in the method of manufacturing a display device of Tomioka for the purpose of forming a protective member with a sensing structure can sensing touch input from a user, and bending the display panel before fixing the bending status of the display panel.

Claims 13-18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka US 2019/0051858 in view of Kim US 2016/0174304
Regarding claim 13, Tomioka discloses a method of manufacturing a display device, in figs.1-26, the method comprising the steps of: 
providing a display panel (PNL) having a display region (AR1), a pad region (AR2), and a bendable region (AR3(BA)) located between the display region and the pad region (see at least figs.3-4 and 24); 

forming the protective member on the polarizing structure (see at least fig.24); 
bending the bendable region of the display panel ((see at least figs.24 and 5); and forming an adhesive member (REO and REI, para.78,79 and 90) in contact with a top surface of the display panel and the bottom surface of the protective member in the bendable region (see at least figs.24 and 8). 
Tomioka does not explicitly discloses forming a sensing structure on a bottom surface of the protective member; forming the protective member with the sensing structure on the polarizing structure, and bending the bendable region of the display panel while upper and lower surfaces of the display panel located in the bendable region is exposed.
Kim discloses a method of manufacturing a display device, in at least fig.4, forming a sensing structure (112)(para.85, Electrodes for sensing touch input from a user may be formed on an interior surface of a cover layer 114) on a bottom surface (interior surface, para.85) of the protective member (114); forming the protective member with the sensing structure on the polarizing structure (110) and bending the bendable region (bend portion in fig.4) of the display panel (at least includes 104,102,106,108,118 and 116) while upper and lower surfaces of the display panel located in the bendable region is exposed (see fig.4) for the purpose of forming a protective member with a sensing structure can sensing touch input from a user (para.85) and bending the display panel before fixing the bending status of the display panel.

Regarding claim 14, Tomioka discloses forming a lower protective film (SP1 and SP2) in the display region and the pad region on a bottom surface of the display panel (see at least fig.24). 
Regarding claim 15, Tomioka discloses the lower protective film exposes the bottom surface of the display panel located in the bendable region (see at least fig.24). 
Regarding claim 16, Tomioka discloses the step of forming the lower protective film in the display region and the pad region on the bottom surface of the display panel comprises: forming a first film (SP1) on the bottom surface of the display panel in the display region; and forming a second film (SP2) on the bottom surface of the display panel in the pad region spaced apart from the first film on the bottom surface of the display panel (see at least figs.3 and 24). 
Regarding claim 17, Tomioka discloses the adhesive member is formed in a space (see at least fig.24) defined by the bottom surface of the display panel in the 
Regarding claim 18, Tomioka discloses the pad region is disposed at a bottom surface of the display panel when the bendable region is bent (see at least fig.24), and a portion of the display region overlaps the pad region (see at least fig.24). 
Regarding claim 20, Tomioka discloses the adhesive member contacts a side surface of the polarizing structure (see at last fig.24) and the side surface being adjacent to the bendable region (see at least fig.24)
Tomioka does not explicitly disclose the adhesive member contacts a side surface of the sensing structure, both of the side surfaces being adjacent to the bendable region. 
Kim discloses both of the side surfaces (both of the side surfaces of 112 and 110) being adjacent to the bendable region and both of the side surfaces are aligned with each other (see fig.4) for the purpose of sensing touch input from a user (para.85).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have both of the side surfaces being adjacent to the bendable region and both of the side surfaces are aligned with each other as taught by Kim in the method of manufacturing a display device of Tomioka in order to have the adhesive member contacts a side surface of the sensing structure, both of the side surfaces being adjacent to the bendable region because the adhesive member REO of Tomioka covering the entire area/space between CM and the bendable region of the display panel for the purpose of sensing touch input from a user and protecting the side surfaces of the polarizing structure and the sensing structure.
Regarding claim 21, Kim discloses side surfaces of each of the polarizing structure (110), the sensing structure (112), the first film (108), and the second film (108) are substantially flush with each other when the display device is bent (see fig.4) for the purpose of forming a protective member with a sensing structure can sensing touch input from a user (para.85) and reducing size of bend portion of the display device (see fig.4). The reason for combining is the same as claim 16.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka US 2019/0051858 as applied to claim 10 above, and further in view of Kim US 2016/0174304.
Regarding claim 22, Tomioka discloses a polarizing structure (PL) disposed in the display region on the display panel (see at least fig.24); and a sensing structure (a touch-panel film, para.78).
Tomioka does not explicitly disclose the sensing structure disposed between the polarizing structure and the protective member, side surfaces of each of the polarizing structure, the sensing structure, the first film, and the second film are substantially flush with each other when the display device is bent.
Kim discloses a display device, in at least fig.4, the sensing structure (112, para.85) disposed between the polarizing structure (110) and the protective member (114), side surfaces of each of the polarizing structure, the sensing structure, the first film (108), and the second film (108) are substantially flush with each other when the display device is bent (see fig.4) for the purpose of sensing touch input from a user (para.85) and reducing size of bend portion of the display device (see fig.4).
.

Claims 1-11, 13-18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2016/0174304 in view of Tomioka US 2019/0051858.
Regarding claim 1, Kim discloses a display device, in figs.1-4, comprising: 
a display panel (at least includes 104,102,106,108,118 and 116) having a display region (Central portion), a pad region (secondary active area or region with small support layer 108), and a bendable region (bend portion in fig.4) between the display region and the pad region (see at least fig.4); 
a protective member (114) on the display region and the bendable region of the display panel (see at least fig.4). 
Kim does not explicitly disclose an adhesive disposed in the bendable region in contact with a top surface of the display panel and a bottom surface of the protective member, wherein the adhesive contacts at least a portion of the top surface of the display panel in the pad portion.
Tomioka discloses a display device, in figs.1-26, an adhesive (REO and REI, para.78,79 and 90) disposed in the bendable region (AR3(BA)) in contact with a top 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an adhesive disposed in the bendable region in contact with a top surface of the display panel and a bottom surface of the protective member, wherein the adhesive contacts at least a portion of the top surface of the display panel in the pad portion as taught by Tomioka in the display device of Kim for the purpose of reinforcing the bendable region (para.82) and improving the reliability of the display device.
Regarding claim 2, Kim discloses the pad region is at a bottom surface of the display panel when the bendable region is bent (see at least fig.4). 
Regarding claim 3, Kim discloses the display region comprises a portion overlapping the pad region (see at least fig.4).
Regarding claim 4, Kim discloses a polarizing structure (110) disposed in the display region on the display panel; and
a sensing structure (112) disposed between the polarizing structure and the protective member (see fig.4).
Regarding claim 5, Kim discloses a side surface of the polarizing structure and a side surface of the sensing structure, both of the side surfaces (both of the side surfaces of 112 and 110) being adjacent to the bendable region and both of the side surfaces are aligned with each other (see fig.4).
Kim does not explicitly disclose the adhesive comprises an adhesive member contacts the side surface of the polarizing structure and the side surface of the sensing structure.
Tomioka discloses the adhesive comprises an adhesive member (REO) contacts the side surface of the polarizing structure (see at last fig.24) and the side surface being adjacent to the bendable region (see at least fig.24) for the purpose of reinforcing the bendable region (para.82) and improving the reliability of the display device (para.83).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the adhesive comprises an adhesive member contacts the side surface of the polarizing structure and the side surface being adjacent to the bendable region as taught by Tomioka in the display device of Kim in order to have the adhesive member contacts the side surface of the polarizing structure and the side surface of the sensing structure for the purpose of reinforcing the bendable region and improving the reliability of the display device.
Regarding claim 6, Kim discloses the protective member comprises a cover window (114) having a protrusion extending from an outer periphery of the display panel in the display region (see at least fig.4). 
Regarding claim 7, Tomioka discloses the adhesive contacts opposing side surfaces of the display panel and a bottom surface of the protrusion of the cover window 
Regarding claim 8, Kim discloses a lower protective film (two 108) disposed on a bottom surface of the display panel (see at least fig.4). 
Regarding claim 9, Kim discloses the lower protective film exposes the bottom surface of the display panel located in the bendable region (see at least fig.4).
Regarding claim 10, Kim discloses the lower protective film comprises: a first film (larger 108) disposed on the bottom surface of the display panel in the display region; and a second film (small 108) disposed on the bottom surface of the display panel in the pad region and contacting the first film on the bottom surface of the display panel (see at least fig.4 the second film indirectly contacting the first film through layers 116 and 118 to bond together). 
Regarding claim 11, Tomioka discloses the adhesive is disposed in a space (see fig.8 and 24) defined by the bottom surface of the display panel in the bendable region and side surfaces of the first and second films adjacent to the bendable region (see at least fig.8 and 24) for the purpose of reinforcing the bendable region and maintain the curvature of the bendable region (para.98). The reason for combining is the same as claim 10.
Regarding claim 13, Kim discloses a method of manufacturing a display device, in figs.1-4, the method comprising the steps of: 
providing a display panel (at least includes 104,102,106,108,118 and 116) having a display region (central portion), a pad region (secondary active area or region with 
forming a polarizing structure (110) in the display region on the display panel;
providing a protective member (114); 
forming a sensing structure (112, para.85 discloses Electrodes for sensing touch input from a user may be formed on an interior surface of a cover layer 114) on a bottom surface of the protective member (see fig.4);
forming the protective member with the sensing structure (para.85 discloses Electrodes for sensing touch input from a user may be formed on an interior surface of a cover layer 114) on the polarizing structure (see at least fig.4); 
bending the bendable region of the display panel while upper and lower surfaces of the display panel located in the bendable region is exposed (see fig.4).
Kim does not explicitly discloses forming an adhesive member in contact with a top surface of the display panel and the bottom surface of the protective member in the bendable region.
Tomioka discloses a method of manufacturing a display device, in at least in figs.1-26, forming an adhesive member (REO and REI, para.78,79 and 90) in contact with a top surface of the display panel (PNL) and the bottom surface of the protective member (CM) in the bendable region (BA)(see at least fig.24) for the purpose of reinforcing the bendable region (para.82) and improving the reliability of the display device (para.83).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have forming an adhesive member in 
Regarding claim 14, Kim discloses forming a lower protective film (two 108) in the display region and the pad region on a bottom surface of the display panel (see at least fig.4). 
Regarding claim 15, Kim discloses the lower protective film exposes the bottom surface of the display panel located in the bendable region (see at least fig.4). 
Regarding claim 16, Kim discloses the step of forming the lower protective film in the display region and the pad region on the bottom surface of the display panel comprises: forming a first film (bigger 108) on the bottom surface of the display panel in the display region; and forming a second film (smaller 108) on the bottom surface of the display panel in the pad region spaced apart from the first film on the bottom surface of the display panel (see at least fig.4). 
Regarding claim 17, Tomioka discloses the adhesive member is formed in a space (see at least fig.24) defined by the bottom surface of the display panel in the bendable region and side surfaces of the first and second films adjacent to the bendable region (see at least fig.24) for the purpose of reinforcing the bendable region and maintain the curvature of the bendable region (para.98). The reason for combining is the same as claim 16.
Regarding claim 18, Kim discloses the pad region is disposed at a bottom surface of the display panel when the bendable region is bent (see at least fig.4), and a portion of the display region overlaps the pad region (see at least fig.4). 
Regarding claim 20, Kim discloses a side surface of the polarizing structure and a side surface of the sensing structure, both of the side surfaces (both of the side surfaces of 112 and 110) being adjacent to the bendable region and both of the side surfaces are aligned with each other (see fig.4).
Kim does not explicitly disclose the adhesive member contacts the side surface of the polarizing structure and the side surface of the sensing structure.
Tomioka discloses the adhesive member contacts the side surface of the polarizing structure (see at last fig.24) and the side surface being adjacent to the bendable region (see at least fig.24) for the purpose of reinforcing the bendable region (para.82) and improving the reliability of the display device (para.83).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the adhesive member contacts the side surface of the polarizing structure and the side surface being adjacent to the bendable region as taught by Tomioka in the method of manufacturing a display device of Kim in order to have the adhesive member contacts the side surface of the polarizing structure and the side surface of the sensing structure for the purpose of reinforcing the bendable region and improving the reliability of the display device.
Regarding claim 21, Kim discloses side surfaces of each of the polarizing structure (110), the sensing structure (112), the first film (108), and the second film (108) are substantially flush with each other when the display device is bent (see fig.4).
Regarding claim 22, Kim discloses a polarizing structure (110) disposed in the display region on the display panel; and 
a sensing structure (112, para.85) disposed between the polarizing structure (110) and the protective member (114), wherein side surfaces of each of the polarizing structure, the sensing structure, the first film (108), and the second film (108) are substantially flush with each other (see fig.4).

















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kishimoto US 2018/0047938 (figs.3A and 3B) discloses the second film (303) directly contacting the first film (301) as well. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIA X PAN/Primary Examiner, Art Unit 2871